                         IN THE UNITED STATES DISTRICT COURT
                                       FOR THE
                              NORTHERN DISTRICT OF OHIO

UNITED STATES OF AMERICA,                    )       Case No. 5:18-cr-765
                                             )
       Plaintiff,                            )       JUDGE James Gwin
                                             )
               v.                            )       MOTION TO CONTINUE
                                             )
WILLIAM E. CALLAM,                           )
                                             )
       Defendant.                            )


       Now comes the defendant, William E. Callam, by and through the undersigned counsel

and respectfully requests a continuance of the Sentencing Hearing scheduled for Thursday, April

25, 2019 at 12:30 PM.

       The undersigned counsel, who has prepared to represent the defendant at his sentencing,

and counsel’s fiancé are expecting a child. The child, it is now believed, will be born on or about

April 30th in London, in the United Kingdom, where her mother resides. As such, counsel has

made arrangements to travel to London the week of the Sentencing hearing.

       This is the first continuance the defendant, who plead via information, has requested. This

request is not made for purposes of delay.

       WHEREFORE, in the interest of justice, the defendant respectfully requests this

Honorable Court issue an Order continuing the Sentencing Hearing to a later date convenient to

the Court’s schedule. Counsel returns to the United States on May 19th.




                                             Respectfully submitted:

                                             /s/ Matthew O. Williams________________
                                             MATTHEW O. WILLIAMS, ESQ. (0090709)
                                             DEAN M. VALORE, ESQ. (0071941)
                                             MICHAEL J. GORDILLO, ESQ. (0073001)

                                             Valore & Gordillo LLP
                                             21055 Lorain Road
                                             Cleveland, OH 44126
                                               Phone: (440) 333-7330
                                               Fax: (440) 333-7576
                                               mwilliams@valoregordillo.com


                                CERTIFICATE OF SERVICE

         The foregoing Motion to Continue was filed via the Court’s electronic filing system on
this 15th Day of April 2019. The United States Attorney’s Office will receive notice of this filing
via that system and may view this filing through that system at any time.

                                               Respectfully submitted:

                                               /s/ Matthew O. Williams________________
                                               MATTHEW O. WILLIAMS, ESQ. (0090709)
                                               DEAN M. VALORE, ESQ. (0071941)
                                               MICHAEL J. GORDILLO, ESQ. (0073001)

                                               Valore & Gordillo LLP
                                               21055 Lorain Road
                                               Cleveland, OH 44126
                                               Phone: (440) 333-7330
                                               Fax: (440) 333-7576
                                               mwilliams@valoregordillo.com
